NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
 
                                   Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                  Submitted May 7, 2014*
                                   Decided May 7, 2014

                                          Before

                            DIANE P. WOOD, Chief Judge

                            WILLIAM J. BAUER, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

No. 13‐1593

RANDALL SYLER,                                Appeal from the United States District
    Plaintiff‐Appellant,                      Court for the Northern District of Illinois,
                                              Eastern Division.
       v.
                                              No. 12 C 1408
WILL COUNTY, ILLINOIS, et al.,
     Defendants‐Appellees.                    Milton I. Shadur,
                                              Judge.

                                        O R D E R

        Randall Syler, an Illinois inmate, appeals from the dismissal of his civil‐rights
suit for failure to exhaust his administrative remedies. See 42 U.S.C. § 1997e. Because
resolving the exhaustion dispute requires an evidentiary hearing, we vacate the
judgment and remand for further proceedings.


       *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 13‐1593                                                                          Page 2

        Syler was incarcerated at the Will County Jail when, in August 2010, he fell from
his bunk bed and ruptured his left testicle. Despite his pleas for medical attention and
complaints of severe pain and swelling, he says that jail personnel refused to examine
his injury for nearly two days and instead poked fun at his condition. After a doctor
finally saw him, Syler was sent to the emergency room at an area hospital, where his
testicle was surgically repaired. He sued the defendants—Will County, its sheriff, and
two correctional officers, as well as the jail’s medical services provider and two
nurses—alleging that they were deliberately indifferent to his serious medical needs.
See 42 U.S.C. § 1983. He also raised related state‐law claims. 

        After the district court screened the complaint, Syler twice amended it, alleging
that he exhausted his administrative remedies. He asserted that he filed “a grievance on
September 10, 2010 outlining the deliberate indifference … to his health, safety and
medical needs.” He attached a yellow copy of the grievance to the complaint. The
defendants answered that Syler had not exhausted his administrative remedies and
specifically denied receiving the September 10 grievance. They also alleged that a
prisoner is supposed to submit, not keep as Syler did, the yellow copy of a grievance;
furthermore, they added, Syler’s yellow copy was not signed or stamped by prison
staff. Directed by the district court to reply, Syler asserted that prison staff had allowed
him to retain the yellow copy (the form itself, in all capital letters, instructs the staff:
“Yellow—Return to Inmate”). Responding to the defendants’ unsworn denial of
exhaustion, Syler also furnished an affidavit, attesting that he submitted the written
grievance on September 10.

       Without holding an evidentiary hearing to resolve these dueling pleadings, the
court dismissed with prejudice the § 1983 claim for failure to exhaust, concluding that
Syler’s assertions of exhaustion did not meet the “Twombly‐Iqbal requirement of
plausibility.” The court gave three reasons. First, the defendants alleged that they have
no record of the grievance. Second, Syler attached a yellow copy of the grievance rather
than the pink one that the defendants alleged he should have retained. Finally, Syler did
not mention the September 10 grievance in two later grievances (also attached to his
complaint) protesting a $10 charge for seeing the doctor about his injury. The court also
dismissed Syler’s supplemental state‐law claims without prejudice.

         On appeal, Syler continues to argue that he exhausted the jail’s grievance
procedures. He adds that any failure to follow precisely the procedure for submitting a
grievance should be excused because the defendants had taken away his copy of the
jail’s rule book. The defendants correctly respond that this factual assertion is new. But
No. 13‐1593                                                                             Page 3

their response highlights the problem with the dismissal and why remand is necessary:
The district court resolved the underlying factual dispute over whether Syler properly
exhausted the grievances procedures, and whether any failure was his fault, without
holding a hearing. We have repeatedly said that a district court must hold an
evidentiary hearing to resolve a dispute between an inmate who says he exhausted and
defendants who say otherwise; either side may be lying. See, e.g., Roberts v. Neal, 745
F.3d 232, 234 (7th Cir. 2014); Pavey v. Conley, 544 F.3d 739, 742 (7th Cir. 2008).

        The district court ruled that a hearing was unnecessary because, in its view,
Syler’s allegation that he had exhausted was not plausible under Ashcroft v. Iqbal, 556
U.S. 662 (2009), and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). But Syler had no
obligation to allege exhaustion. A prisoner’s failure to exhaust is an affirmative defense
that the defendants must plead and prove. See Pavey v. Conley, 663 F.3d 899, 903 (7th Cir.
2011); Dale v. Lappin, 376 F.3d 652, 655 (7th Cir. 2006); Davis v. Ind. State Police, 541 F.3d
760, 763–64 (7th Cir. 2002).

        What the court may have meant (and what the defendants argue here) is that
Syler’s complaint makes his failure to exhaust obvious and thus justifies the dismissal.
A suit may be dismissed if a valid affirmative defense is sufficiently obvious “from the
face of the complaint.” Walker v. Thompson, 288 F.3d 1005, 1009–10 (7th Cir. 2002). The
defendants argue that Syler’s allegation of exhaustion is necessarily false because he
retained what they assert is the wrong copy of the grievance; the retained copy lacks
any signature or stamp from jail personnel confirming receipt; Syler did not produce it
at the start of the litigation; and his two later grievances do not mention it. These points
question the credibility of Syler’s allegation in his complaint and reply (which he
bolstered with an unrebutted affidavit) that he submitted a timely, written grievance.
But they do not conclusively establish an unexcused failure to exhaust that is “so plain
from the face of the complaint that the suit can be regarded as frivolous.” Walker, 288
F.3d at 1009. Indeed, the defendants acknowledge as much by conceding, as they must,
that the district court’s analysis was “further aided” by their answer (in which they
allege that the jail never received the grievance). The dispute over exhaustion, reflected
in and created by opposing pleadings, could not be resolved without an evidentiary
hearing. See Roberts, 745 F.3d at 234; Pavey, 544 F.3d at 742 (7th Cir. 2008).

      Accordingly, we VACATE the judgment and REMAND the case for further
proceedings.